ORDER
PER CURIAM.
This is an action filled by Southern Trucking Corporation to have this three-judge statutory court review a determination by the Interstate Commerce Commission that Deaton Truck Line, Inc., Eagle Motor Lines and • Colonial Fast Freight Lines are entitled to certificates of authority for which they applied to the Commission. These three trucking concerns have intervened as defendants in this action.
These applications were heard by a Hearing Examiner whose report and recommendation, after exceptions had been filed by plaintiff and others, were approved by Division I of the Commission.
This Court has considered the record, briefs and oral arguments and is of the opinion that the findings, conclusions, and orders of the Commission are supported by substantial evidence; that the Commission followed the standards prescribed in the Interstate Commerce Act; and that the Commission did not act arbitrarily or capriciously in making its findings and reaching its conclusions.
It is therefore ordered that the decision, certificates and orders of the Commission be and they are hereby affirmed.